Notice of Allowability
The present application is being examined under the pre-AIA  first to invent provisions.

1.	Claims 1-97 and 100-120 are pending in the instant application.


2.	The terminal disclaimer filed on 07/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on copending Application No. 17072557 and the expiration date of U.S. Patent No. 9816112, 10947567, and 10941422 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The previous rejections of the claims rejected on the ground of nonstatutory obviousness-type double patenting have been withdrawn.


3.	Claims 1-97 and 100-120 are allowed.

4	The prior art neither teaches nor suggests the claimed process for producing fuel ethanol from a starch-containing material corn comprising: i) liquefying a starch-containing material at a temperature above the initial gelatinization temperature using: - an alpha-amylase; and - a protease having at least 80% sequence identity to the amino acid sequence set forth in SEQ ID NO: 13 and a thermostability value of more than 20% determined as Relative Activity at 80°C/70°C, wherein the starch-containing material comprises corn; ii) saccharifying the liquefied material obtained in step i) using a glucoamylase; and iii) fermenting the saccharified material obtained in step (ii) using a yeast fermenting organism to produce fuel ethanol.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652